Citation Nr: 0921036	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  95-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals from a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 
1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In October 2003 the Veteran testified in Washington, DC at a 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

On three occasions, in July 2000, in March 2003, and in March 
2004, the Board remanded the Veteran's claim to the RO.  The 
purpose of these remands was to accomplish additional 
development, which included obtaining other records, 
scheduling VA examinations and conducting hearings.  The 
request development was completed each time and no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current headache condition is not shown to be 
causally or etiologically related to service or to any head 
injury therein.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated May 1993, 
July 2001, February 2002, March 2004, March 2005, February 
2006, November 2006, December 2006 and August 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the veteran's appeal.

The Veteran has claimed entitlement to service connection for 
residuals of a head injury, manifested as headaches.  Service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Veteran originally filed his claim for service connection 
for headaches in August 1980, just after being discharged 
from service.  The claim was denied in a March 1981 rating 
decision, which noted that the service medical records 
revealed that the Veteran was treated in service in July 1980 
for complains of pain through the head of one week duration 
which had worsened.  No further treatment was noted and the 
separation examination was not of record.  The Veteran failed 
to report for a scheduled VA examination and so the RO denied 
the claim because the condition was treated on a one time 
basis with no further complaints for the remainder of 
service.  The Veteran was notified of the decision and of his 
appellate rights, but did not submit a Notice of Disagreement 
or substantive appeal until after the one year deadline.  
Therefore, that decision is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In February 1995 the Veteran submitted an additional claim 
for both a head injury and a nervous condition.  The RO 
denied these claims in an April 1995 rating decision, noting 
that service medical records were negative as to any head 
injury.  The rating decision did note that service treatment 
records referenced complaints of pain through the head of one 
week duration in July 1980.  The Veteran filed a Notice of 
Disagreement with this decision in May 1995 and a Statement 
of the Case was issued that month.  Thereafter, in June 1995, 
the Veteran submitted a Substantive Appeal (VA Form 9).  

Since then, the Veteran's claim has been remanded by the 
Board several times.  In July 2000 the Board remanded the 
Veteran's claim for further development, requesting that the 
RO obtain VA treatment records, assist the Veteran in 
obtaining private treatment records and to schedule the 
Veteran for a comprehensive VA examination.  In March 2003 
the Board remanded the Veteran's claim for an additional 
hearing before the Board because the Veterans Law Judge who 
conducted the prior hearing in April 2000 had since left the 
Board.  This hearing was conducted in October 2003 and then 
in March 2004 the Board again remanded the claim, this time 
for an additional comprehensive VA examination.  

The Board also notes that in September 2008 the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) at a rate of 100 percent effective from 
February 8, 1995, the date the Veteran first filed his claim 
for a nervous condition.

The evidence of record on the Veteran's claim for service 
connection for residuals of a head injury includes service 
records, service treatment records, VA treatment records, 
private treatment records, hearing transcripts, Social 
Security Administration records and statements from the 
Veteran and some of his family members.

In several of his statements and during his hearings the 
Veteran claims that he incurred a head injury in June or July 
of 1980 when he fell off a tank.  During his April 2000 
hearing before the Board he stated that when he fell he 
struck his forehead above and around his right eye and was 
hospitalized for about two weeks.  He claims that this 
incident has resulted in residuals which continue to this 
day, mainly characterized as headaches.  He also stated that 
he recalled having problems with sinuses.  In another hearing 
in October 2003 before the undersigned Veterans Law Judge the 
Veteran stated that he recalled being hospitalized on two 
occasions, once for falling off the tank and once for 
sinusitis.  In a personal statement submitted by the Veteran 
in April 2005 he also stated that he received a head injury 
while stationed in Korea in 1978.  He stated that he had to 
have stitches.

Service treatment records show that the Veteran was 
hospitalized at the Dewitt Army Hospital in Fort Belvoir from 
July 23, 1980, to July 31, 1980, for complaints of headaches.  
An examination and x-rays revealed sinusitis and the Veteran 
was admitted for intravenous antibiotics.  A history of 
headaches was mentioned, but no previous injury related to 
the head was noted.  On July 31, 1980, the treating officer 
noted that the tenderness over the left frontal sinus had 
gotten progressively better and the Veteran was discharge 
from the hospital on oral antibiotics.  Other conditions such 
as epigastric and abdominal pain in April 1980 and an insect 
bite over the Veteran's left eye are noted in the service 
treatment records, but there is no other mention of a 
condition related to the Veteran's head or any head injury, 
whether from falling off the tank or while in Korea.

VA treatment records first note that the Veteran requested a 
physical examination for headaches in November 1980.  An exam 
was scheduled for December 1980, but the Veteran failed to 
report.  

VA treatment records from the Philadelphia VA Medical Center 
do not establish treatment for a head injury due to service 
between August 1980 and May 1993.  In January 2006 the 
Veteran underwent a VA examination to determine whether his 
headaches were related to service.  The examiner stated that 
the record was reviewed and noted that he was treated for 
sinus type headaches while in the military.  The examiner 
also stated that his current headaches are frontal in 
location and radiate to the back of his head on the right 
side.  Opining that these headaches were brought on by stress 
and emotion, the examiner determined that it was less likely 
than not that the Veteran's current headaches were from any 
organic head injury in service.  An addendum was added to 
this examination in February 2008, where the examiner stated 
that since there was no documented evidence of any head 
injury the Veteran's current headaches were not attributable 
to any form of head injury.  Instead, the examiner stated 
that the Veteran's in-service headaches were due to sinusitis 
and not a head injury.  

The Board does note that an additional VA examination for 
Veteran's mental disorder was conducted in January 2006.  On 
that examination, the veteran reported that he had been fired 
on in service and that a bullet grazed his head.  He 
indicated that he fell down and rolled down a hill and was 
injured.  He reported that he was out of duty for 30 days and 
had stitches over his eye.  He described a second incident 
involving being hit in the head with a gun turret when he was 
on a tank shortly before his discharge from service.  That 
examiner opined that, although there was no substantiated 
evidence of the reported incidents in the claims folder, it 
was believable but not substantiated.  He found that it was 
as likely as not that the Veteran's headaches are due to 
injuries sustained while in service.  The Board notes that 
the description of the incident involving the tank provided 
during this examination differs significantly from the 
descriptions provided during the Veteran's April 2000 and 
October 2003 hearings.  The Board also notes, as did the 
examiner in a February 2008 addendum, that as a psychologist, 
he was not able to offer an opinion on whether the Veteran's 
in-service treatment for headaches attributed to sinusitis 
was related to any head injury.  

Likewise, although the Veteran has submitted numerous private 
treatment records, none of these directly addresses any 
residuals from an in-service head injury.  Some of these 
examiners noted inconsistencies in the histories presented by 
the Veteran and at least some of the histories presented to 
these examiners regarding the Veteran's time in service is 
inconsistent with his service records.  The only private 
treatment record noted an in-service injury was that of Dr. 
Berman in July 1993.  The Veteran told Dr. Berman that he had 
a disability from the military secondary to a fall from a 
tank and that he has left arm and shoulder pain for which he 
received payments.  Dr. Berman simply recorded this history 
and did not independently confirm those statements.  

Other evidence pertaining to the Veteran's claim for 
residuals from a head injury include statements from family 
members and Social Security Administration Records.  The 
Veteran's mother submitted a letter to the Board in May 2000.  
This letter stated that she visited her son in the hospital 
in or around May or June of 1980, but that she cannot recall 
the exact date.  She also stated that her son's physician 
advised her that her son was complaining of very bad 
headaches and that the physician told her that the pain was 
from a fall that her son had sustained.  This statement is 
not supported by any information in the Veteran's service 
treatment records.  Because the Veteran's service treatment 
records make mention of numerous other incidents of treatment 
but not this particular incident, and because of the 
inconsistencies in the Veteran's statements during his 
hearings and examinations the Board finds that it is unlikely 
that the Veteran was hospitalized for the claimed head 
injury.  Furthermore, Social Security Administration records 
provide no information regarding the Veteran's claimed head 
injury or any residuals thereof.  

As stated above, a claimant is responsible for supporting a 
claim for benefits under laws administered by the VA, and the 
Veteran was clearly advised of the need to submit medical 
evidence demonstrating an in-service injury and a nexus or 
relationship between that injury and any current 
symptomatology.  The Veteran has failed to do so.  The 
Veteran obviously believes that he has headaches as a result 
of some event that occurred in service, but he has presented 
no corroborating medical evidence supporting this belief and 
no evidence of any actual head injury.  In fact, the only 
competent evidence regarding causality is that of a VA 
examiner who opined that it was unlikely there was any 
connection between any event in service and the Veteran's 
headaches.  Significantly, the Veteran, as a layperson, lacks 
appropriate medical training and is therefore not competent 
to provide a probative opinion on a medical matter.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  While he is 
competent to report the facts, that he had a head injury, the 
determination of whether he has any residuals of such injury 
is a medical question.  

Based on this record, the Board finds that the medical 
evidence is against the Veteran's claim for service 
connection for residuals of a head injury.  In the absence of 
a current disability related to service by competent medical 
evidence, a grant of service connection is clearly not 
supportable.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board concludes that service 
connection for residuals of a head injury is not established.


ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


